Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, $0.01 Par Value, of SG Blocks, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 23, 2011 SMA DEVELOPMENT GROUP, LLC By: /s/ Stevan Armstrong Stevan Armstrong, President /s/ Stevan Armstrong STEVAN ARMSTRONG
